REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed April 8, 2022 by which (a) claims 1, 3, and 7 were amended, claims 10-17 were canceled and clams 18-25 were added, and (b) the abstract was amended (approved and entered).

	The prior art of record fails to show, suggest or provide rationale for the claimed combinations of claims 1 and 18.
With respect to claim 1, the closest art of record is U.S. Patent Application Publication No. 2006/0237378 (Pellegrino et al. ‘378), applied in the Office action, mailed January 10, 2022. The amendment to claim 1 overcomes the rejection and Pellegrino et al. ‘378, since the “long sides” (see Figure 3B) are facing one another and not the “short sides” as claimed (see the new limitations in lines 3-6 of claim 1). There is no motivation to change the orientation of the modules such that the short sides would be facing one another, as claimed, since the element 30a (i.e., defined as the claimed “tie beam”), is intended to limit movement in the direction of 10, and changing the orientation to meet that in instant claim 1 would destroy the teaching in Pellegrino et al. ‘378. 
With respect to new claim 18, Pellegrino et al. ‘378 are also considered to be the closest art, and the subject matter of claim 18 defines over Pellegrino et al. ‘378. In particular, while Pellegrino et al. ‘378 show the first and second supports (14, 14) supported on “a first support plate” (32a - see Figure 3A), and thus, each end having  supports on “a” plate, as claimed in claim 18, this embodiment in Figure 3A fails to show a “a first tie beam configured to support the second end of the first storage module and the third end of the second storage module” (see lines 17-18 of claim 18). However, in Figure 3B, “a first tie beam configured to support the second end of the first storage module and the third end of the second storage module” is shown (at 32a in the bottom, middle thereof), but this embodiment fails to show the supports (14, 14) at each end supported on “a” plate, i.e., singular. Rather, Figure 3B shows that each support (14) is supported on its own plate (32a at each corner of Figure 3B). Thus, there is not considered to be any motivation to combine these different embodiments to have the structure of claim 18, since combining these embodiments of Figure 3A and 3B would destroy the teaching of each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




April 24, 2022